   8:19-cv-00260-BCB-CRZ Doc # 36 Filed: 09/21/20 Page 1 of 1 - Page ID # 92




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

SHARI L. SCOTT,

                     Plaintiff,                                8:19CV260

       vs.
                                                                 ORDER
WOODHOUSE FORD, INC., a Nebraska
Corporation; WOODHOUSE CBP, INC,
Nebraska Corporation; and JOHN DOES
1-5,

                     Defendants.



      The court has been advised that the parties in the above-captioned matter
have settled their claims.

      Accordingly,

      IT IS ORDERED that:

        (1)    Within forty-five (45) calendar days of the date of this order, the parties
shall file a joint stipulation for dismissal (or other dispositive stipulation) with the
clerk of the court, together with submitting to the trial judge a draft order which will
fully dispose of the case.

      (2)   Absent compliance with this order, this case (including all
counterclaims and the like) may be dismissed without further notice.

      (3)   The clerk shall terminate the pretrial and trial settings, and any
hearings set for this case.


      Dated this 21st day of September, 2020.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
